PER CURIAM.
This is an appeal from a finding by the trial court that Appellant was guilty of a violation of 22 ASC 1002.1.
The sole issue on the appeal is whether the government must prove a£ the trial that the driver of a vehicle knows a passenger in or on his vehicle has his body extending beyond the interior portion of the vehicle.
We hold that the statute in question defines a crime we term "maluqi prohibitum" and which was within the proper legislative ambit of the Fono *48and that it is not necessary for the government to prove knowledge on the part of the driver in order to support a finding of guilty.